     Case 3:20-cv-01128-JAH-MSB Document 24 Filed 09/21/20 PageID.184 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JESSICA BAUTISTA, Individually and                Case No.: 20cv01128 JAH - MSB
      On Behalf of All Others Similarly
12
      Situated,                                         ORDER DENYING DEFENDANTS’
13                                     Plaintiff,       MOTION TO DISMISS AS MOOT
                                                        [Doc. No. 17]
14    v.
15
      MERLIN ENTERTAINMENTS
16    GROUP U.S. HOLDINGS INC., a
      Delaware Corporation, LLC, et. al.,
17
                                    Defendants.
18
19
           Pending before the Court is Defendants’ motion to dismiss the First Amended
20
     Complaint.    On September 11, 2020, Plaintiff filed a Second Amended Complaint.
21
     Because the Second Amended Complaint is now the operative complaint in this matter, IT
22
     IS HEREBY ORDERED Defendants’ motion to dismiss that seeks to dismiss the First
23
     Amended Complaint is DENIED as moot.
24
     DATED:       September 18, 2020
25
26                                                  ____________________________________
                                                    JOHN A. HOUSTON
27                                                  United States District Judge
28

                                                    1
                                                                             20cv01128 JAH - MSB
